—Order, Supreme Court, New York County (David Saxe, J.), entered July 14, 1997, which, insofar as appealed from, granted defendant’s motion to dismiss, for failure to state a cause of action, so much of the complaint as seeks to *13recover gifts that plaintiff gave defendant in contemplation of marriage, unanimously affirmed, with costs.
The causes of action under Civil Rights Law § 80-b to recover gifts in contemplation of a marriage that did not occur were properly dismissed on the ground that plaintiff was married at the time the gifts were made, and it does not avail plaintiff that his divorce action was pending at the time (Lowe v Quinn, 27 NY2d 397). Concur — Milonas, J. P., Ellerin, Rubin and Mazzarelli, JJ.